Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 This Office Action is in response to Applicant’s Amendment filed 1/13/2022 wherein Claims 1, 3, and 6-7 have been amended, Claims 8-13 were previously withdrawn, no claims have been canceled, and no claims have been added. Therefore, Claims 1-13 are currently pending in the application wherein claims 8-13 are withdrawn. 
The Examiner agrees with the Applicant’s statement that the two-page transmittal form was misclassified in EFS as an IDS. The Examiner has addressed the misclassification and resolved the issue.
The Applicant’s amendment to the claims have overcome each and every rejection under 35 U.S.C. § 112(b) set forth in the Non-Final Rejection mailed 10/13/2021. Therefore, each and every rejection under 35 U.S.C. § 112(b) set forth in the Non-Final Rejection is withdrawn at this time.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 1-2 recites “wherein the first reinforcing member is constituted of a wire having a rectangular cross section”. It is unclear if this “wire” is the same “wire” as recited in claim 1, line 10. For the purpose of examination, the limitation “wherein the first reinforcing member is constituted of a wire having a rectangular cross section” will be interpreted as “wherein the first reinforcing member is constituted of the structure of [[a]] the wire”.
Claim 5, lines 1-2 recites “wherein the first reinforcing member is constituted of a metal wire”. It is unclear if this “wire” is the same “wire” as recited in claim 1, line 10. For the purpose of examination, the limitation “wherein the first reinforcing member is constituted of a metal wire” will be interpreted as “wherein the first reinforcing member is constituted of the structure in which the wire is a metal wire”.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 1/13/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hartley et al. (WO 2006/031874) and Sherman et al. (US 2006/0030835).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley et al. (WO 2006/031874; hereinafter Hartley) and Sherman et al. (US 2006/0030835; hereinafter Sherman).
Regarding claim 1, Hartley discloses a catheter (Fig. 1, sheath 10) having an elongated lumen (Fig. 2, see lumen at 21) extending along a longitudinal axis, the catheter (Fig. 1, sheath 10) comprising: 
an inner layer member (Fig. 3, inner tube 22) having an inner circumferential surface (Fig, 3, inner surface 21) in contact with the lumen (Fig. 3, see lumen at 21); 
an outer layer member (Fig. 3, outer tube 27) having an outer circumferential surface (see at 27 in Fig. 3)of the catheter (Fig. 3, sheath 10); 
a first reinforcing member (Fig. 3, flat wire coil 23) having a shape of coil (as shown in Fig. 2C, flat wire coil 23), provided outside the inner layer member (Fig. 3, inner tube 22), between the inner circumferential surface and the outer circumferential surface (“Depicted in Figure 3 is a partially sectioned view of introducer sheath 10 according to the present invention. The sheath comprises inner tube 22, flat wire coil 23 compression fitted there around, the wire braid 25 around the coil and outer tube 27 mechanically connected to the roughened outer surface of the inner tube through the spacing of the coil and the braid.” on page 10); and 
a second reinforcing member (Fig. 3, wire braid 25) having a shape of braid (as shown in figure 2D, wire braid 25), provided outside the first reinforcing member (Fig. 3, flat wire coil 23), between the inner circumferential surface and the outer circumferential surface (“Depicted in Figure 3 is a partially sectioned view of introducer sheath 10 according to the present invention. The sheath comprises inner tube 22, flat wire coil 23 compression fitted there around, the wire braid 25 around the coil and outer tube 27 mechanically connected to the roughened outer surface of the inner tube through the spacing of the coil and the braid.” on page 10);
wherein the first reinforcing member has a structure in which a wire is helically wound along the longitudinal axis (see Figs. 2-3 which show the first reinforcing member 23 helically wound along the longitudinal axis and see page 8 which recites “a coil which comprises a plurality of flat wire turns”).
However, Hartley is silent with regards to a helical lead angle of the first reinforcing member varies along the longitudinal axis.
Nonetheless, Sherman teaches (Figs. 3-4 and 6) a first reinforcing member (48) having as structure in which a wire (see [0040] “the reinforcement wire(s) 48”) is helically wound along the longitudinal axis (see Figs. 3-4 and 6, which show the first reinforcing member 48 helically wound along the longitudinal axis), and a helical lead angle (see [0040] “In Figs. 3, 4, and 6 the wires are arranged with a pitch angle that decreases in the distal direction.”) of the first reinforcing member varies along the longitudinal axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Hartley in view of a teaching of Sherman such that the helical lead angle of the first reinforcing member varies along the longitudinal axis. One of ordinary skill in the art would have been motivated to make this modification, because varying the pitch of the reinforcement over the length of the catheter shaft tube may create a region of higher pushability, greater bending stiffness, and higher flexibility depending upon the desired properties (see [0056] of Sherman).

Regarding claim 2, the catheter of Hartley and Sherman teaches the claimed invention of claim 1, and Hartley further teaches that the second reinforcing member (Fig. 3, wire braid 25) is constituted of an elongated member (The Examiner notes that the second reinforcing member is constituted of an elongated member as shown in figure 2D.) made of synthetic resin (“Another braid material could be nylon monofilaments,” on page 10. The Examiner notes that the current specification in paragraph [0044] states that the elongated member is made of nylon resin. Therefore, Hartley’s disclosure of braid material of nylon monofilaments is concluded to be an example of a synthetic resin).
Regarding claim 3, the catheter of Hartley and Sherman teaches the claimed invention of claim 2, Hartley further teaches that the elongated member (Fig. 2D, wire braid 25) is constituted of a bundle of plural fibers (“A wire braid for this application may be a 16 wire braid (8 wires going one direction, 8 going the other) in a 2 over 2 configuration (each wire goes over 2 wires, then under 2, then over 2, etc., instead of over and under each wire). Other configurations and numbers of wires may also be useful.” on page 9 and Fig. 2D shows fibers in a braid configuration. The Examiner notes that the bundle of plural fibers in Hartley is having each fiber going over 2 fibers then under 2 wires thus creating a bundle of fibers).
Regarding claim 4, the catheter of Hartley and Sherman teaches the claimed invention of claim 1, and Hartley further teaches that the first reinforcing member (Fig. 3, flat wire coil 23) is constituted of a wire (“Around the innertube is a coil 23 which comprises a plurality of flat wire turns with uniform spacing including equal width spaces therebetween. Coil 23 may be formed from .003" thick by .012" wide flat rectangular stainless steel wire wound with a uniform space in the range of 0.004 to 0.08 inch between the turns of the coil.” on page 8) having a rectangular cross section (“Around the innertube is a coil 23 which comprises a plurality of flat wire turns with uniform spacing including equal width spaces therebetween. Coil 23 may be formed from .003" thick by .012" wide flat rectangular stainless steel wire wound with a uniform space in the range of 0.004 to 0.08 inch between the turns of the coil.” on page 8).
Regarding claim 5, the catheter of Hartley and Sherman teaches the claimed invention of claim 1, and Hartley further teaches that the first reinforcing member (Fig. 3, flat wire coil 23) is constituted of a metal wire (“Around the innertube is a coil 23 which comprises a plurality of flat wire turns with uniform spacing including equal width spaces therebetween. Coil 23 may be formed from .003" thick by .012" wide flat rectangular stainless steel wire wound with a uniform space in the range of 0.004 to 0.08 inch between the turns of the coil.” on page 8).
Regarding claim 6, the catheter of Hartley and Sherman teaches the claimed invention of claim 1, and Hartley further teaches that the second reinforcing member (Fig. 3, wire braid 25) is provided in a region at a predetermined distance from the proximal end (“Similarly the coil and the braid may be terminated shortly before the proximal end of the sheath to enable the proximal end to be flared to enable it to be mounted into the connector valve and manipulator 14 attached about proximal end 15 of the sheath 10 (see Figure 1 )” on page 10-11).

Regarding claim 7, Hartley discloses a suction system (Fig. 1, polyvinyl tube 17 and “The stent graft or implantable device (not shown) is carried on the delivery catheter 4. Connector 14 also includes side arm 16 to which polyvinyl tube 17 is connected for Introducing and aspirating fluids therethrough.” on page 8.) comprising:
the catheter according to Claim 1 (see the rejection of claim 1 above): and 
a suction pump (A suction sump is interpreted to be any source of negative pressure or suction that causes fluid to flow. Hartley discloses such fluid flow from an aspiration source. Hartley recites “The stent graft or implantable device (not shown) is carried on the delivery catheter 4. Connector 14 also includes side arm 16 to which polyvinyl tube 17 is connected for introducing and aspirating fluids therethrough.” on page 8. Therefore, a suction pump is utilized with the device of Hartley that is connected to the catheter).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                            /NILAY J SHAH/Primary Examiner, Art Unit 3783